STURGIS, Chief Judge
(dissenting).
While the petition for rehearing is not a model pleading under the rule and in view of the decision of the majority should be denied, it contains several grounds that in my opinion are properly presented; and I do not feel that it violates the rule to the extent that it should be stricken. That expedient should be administered only when the petition is impertinent, scurrilous, or in such substantial violation of the rule as to make it a sham pleading.
In this case the record, including the petition for certiorari and the briefs, may be searched in vain to find any issue before the lower tribunals or this court of appeal raising the questions of whether the Deputy Commissioner and the Full Commission could take judicial notice of the content of the official case record of the claim as lodged pursuant to law in the official records of the Florida Industrial Commission, and whether this court, in the absence of an assault before the Deputy Commissioner or the Full Commission upon the accuracy of recitations in their orders as to the facts disclosed by such official record, is required ■ to accept the same as true. Yet these very questions were developed sui generis by this court and clearly controlled the conclusions reached by the majority.
It is in the light of this situation that the respondent, with understandable if not technical acumen, in his petition for rehearing used the terms “the majority of the court erred” and “the court erred” in alluding to and seeking reconsideration of the majority opinion in these particulars. As a matter of semantics it might have been more appropriate to “suggest” that the court “overlooked” or “erred”, but such should not operate as cause to strike a petition for rehearing when it is the only vehicle available to seek re-examination of the court’s conclusions on self-initiated issues that necessarily came as a surprise to the pleader.
It is tweedledum and tweedledee to the patient whether the coup de grace be by way of denial of his petition for rehearing or by striking it. I would in charity give him the less bitter dose.